DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2021, has been entered.
 
Response to Arguments
	The previous rejections of record are withdrawn.  This matter has been transferred to a new examiner.  
	Applicant’s arguments and allegations of unexpected results have been thoroughly considered.  Those arguments not rendered moot by the application of new prior art are addressed, below.  In particular, the examiner applies prior art that shows dystonia being treating in a subject with HD when 45 mg BID is administered, e.g.
	With respect to Applicant’s allegations of unexpected results, the examiner notes that the elected species is a subject with Parkinson’s disease.  The unexpected results are all directed to HD.  The allegation of unexpected results is shown using 45 mg BID.  There is no claim limited to treating HD with 45 mg BID.  The prior art cited below teaches treating dystonia in subjects that is not severe as compared to a subject with dystonia that is severe.  
	The examiner cites: Bassan et al., (US2014/0378508).  Bassan explains:
[0101] Studies MermaiHD (ACR16C008) and HART (ACR16C009) have shown that a Pridopidine 45 mg bid dose is associated with improvement in UHDRS-TMS (of approximately 3 points relative to placebo) and motor domain subscores hereof, with no aggravation in other domains of the disease (cognition, behavior, and functional capacity).
 
	The examiner cites: Yebenes et al., “Pridopidine for the treatment of motor function in patients with Huntington’s disease (MermaiHD): a phase 3, randomized, double-blind, placebo-controlled trial,” the Lancet Vol 10 December 2011.  
	Yebenes teaches a statistically significant decrease in dystonia for subjects with HD that received 90 mg daily (i.e., 45 mg BID) as compared to placebo when measured using the UHDRS-TMS scale.  Further, Figure 4 shows improvement in maximal dystonia for the left and right upper and lower extremities.  The p value is 0.001 for dystonia.  CGI-I was also used to evaluate secondary outcome measures.  

    PNG
    media_image1.png
    312
    413
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    495
    823
    media_image2.png
    Greyscale

Overall, the allegedly unexpected results are not commensurate in scope with the claims because the claims include a number of conditions and are not limited to a dosage.  For example, the claims include subjects with Multiple Sclerosis and provides for administration of up to 315 mg.  


Status of the Claims
	Claims 1-42 are pending.  Claims 1-26 and 39-42 are withdrawn.  Claims 27-38 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yebenes et al., “Pridopidine for the treatment of motor function in patients with Huntington’s disease (MermaiHD): a phase 3, randomized, double-blind, placebo-controlled trial,” the Lancet Vol 10 December 2011, in view of Albanese, “Dystonia rating scales: critique and recommendations,” Mov Disord. 2013 June 15; 28(7): 874-883, and in view of Alberts (US2011/0082397).
	Yebenes teaches a statistically significant decrease in dystonia for subjects with HD that received 90 mg daily as compared to placebo when measured using the UHDRS-TMS scale.  Further, Figure 4 shows improvement in maximal dystonia left and right upper and lower extremities.  The p value is 0.001 for dystonia.  CGI-I was also used to evaluate secondary outcome measures.  

    PNG
    media_image1.png
    312
    413
    media_image1.png
    Greyscale

Dystonia showed an improvement as compared to baseline as shown below in Figure 4.


    PNG
    media_image2.png
    495
    823
    media_image2.png
    Greyscale

	Albanese teaches the Fahn-Marsden Dystonia Rating Scale for use.  It explains that a score of 4 equates for dystonia at rest.  The Uniform Dystonia Rating Scale, the FMDRS, and the Global Dystonia Rating Scales are all suggested or recommended. See p22.
	Alberts explains that for patients suffering from dystonia, the following scales can include: the Unified Dystonia Rating Scale (UDRS), Fahn-Marsden Scale, and the Global Dystonia Rating Scale. 
	It would have been prima facie obvious to a person having ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Yebenes, Albanese, and Alberts.  One would be motivated to do so because Yebenes teaches administering the same drug by the same route of administration to treat the same subject population.  When Pridopidine at 45 mg BID is administered to a subject with HD, there is an improvement in dystonia.  There appears to be no reason that such administration would be avoided in a subject with severe dystonia in view of these teachings.  Further, there are a number of known .

Claims 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bassan et al., (US2014/0378508), in view of Albanese, “Dystonia rating scales: critique and recommendations,” Mov Disord. 2013 June 15; 28(7): 874-883, and in view of Alberts (US2011/0082397).
Bassan teaches treating Huntington’s disease with Pridopidine at a dosage of 67.5 mg per day up to 225 mg, e.g. See prior art claims 1-6.  Administration can be once or twice daily. See prior art claim 7.  Administration can be oral and periodic. See par. 55.  Symptoms are measured by the CGI scale, UHDRS scale- dystonia score, and many others. See par. 20.  The HD Quality of Life Scale, and others are also used. See par. 45.   Bassan also explains the following in par. 101:
[0101] Studies MermaiHD (ACR16C008) and HART (ACR16C009) have shown that a Pridopidine 45 mg bid dose is associated with improvement in UHDRS-TMS (of approximately 3 points relative to placebo) and motor domain subscores hereof, with no aggravation in other domains of the disease (cognition, behavior, and functional capacity).

Uniform Dystonia Rating Scale, the FMDRS, and the Global Dystonia Rating Scales are all suggested or recommended. See p22.
	Alberts explains that for patients suffering from dystonia, the following scales can include: the Unified Dystonia Rating Scale (UDRS), Fahn-Marsden Scale, and the Global Dystonia Rating Scale. 
It would have been prima facie obvious to a person having ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Bassan, Albanese, and Alberts.  One would be motivated to do so because Bassan teaches administering the same drug by the same route of administration to treat the same subject population.  When Pridopidine at 45 mg BID is administered to a subject with HD, there is an improvement in dystonia.  There appears to be no reason that such administration would be avoided in a subject with severe dystonia in view of these teachings.  Further, there are a number of known assessments that quantify the severity of the dystonia and quantify the efficacy of treatment.  While the claimed assessments appear known and used, even if the same assessment were not used, this does not appear to be a patentable distinction, absent evidence that such test would provide a novelty to the process of treatment.  For example, if such test would necessarily dictate a modification to the active steps of administration, such assessment could constitute a patentable distinction.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the cited prior art.

Claims 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Licht et al., (US2015/0202302), in view of Albanese, “Dystonia rating scales: critique and recommendations,” Mov Disord. 2013 June 15; 28(7): 874-883, and in view of Alberts (US2011/0082397).
	Licht teaches Pridopidine for treatment of motor symptoms associated with Huntington’s disease (HD) and references U.S. Pat. No. 6,903,120 that claims Pridopidine for the treatment of Parkinson’s disease (PD), dystonias, and age-related cognitive disorders, among a limited list of conditions. See par. 3.  Licht teaches a modified release solid oral dosage form of Pridopidine for treating HD, PD, dystonias, and others. See par. 10.  Administration can be once daily. See par. 12.  Periodic oral administration is shown in Example 7, among others.  The dosage form comprises about 90 mg to about 315 mg. See par.’s 33-34.  Licht teaches advantages of twice daily or more administration by teaching once daily administration as preferred.  However, Licht also notes that twice daily administration.  Periodic oral administration is also known. See par. 187 and 188.  
	Licht does not teach rating scales for dystonia.
	Albanese teaches the Fahn-Marsden Dystonia Rating Scale for use.  It explains that a score of 4 equates for dystonia at rest.  The Uniform Dystonia Rating Scale, the FMDRS, and the Global Dystonia Rating Scales are all suggested or recommended. See p22.
	Alberts explains that for patients suffering from dystonia, the following scales can include: the Unified Dystonia Rating Scale (UDRS), Fahn-Marsden Scale, and the Global Dystonia Rating Scale. 
	It would have been prima facie obvious to a person having ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Licht, Albanese, and Alberts.  One would be motivated to do so because Lich teaches administering the same drug by the same route of administration to treat the same subject population.  When this 
	As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,322,119. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘119 patent are directed to periodic oral administration of Pridopidine to treat a subject with an impairment of functional capacity that is afflicted with HD.  Further, the dosage can be 45 mg .
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                                                                                                                                                                                          
/JARED BARSKY/Primary Examiner, Art Unit 1628